Citation Nr: 0902596	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-operative 
chronic bilateral ethmoid and maxillary sinusitis with 
bilateral nasal polyposis, to include as due to ionizing 
radiation.

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent disabling for bilateral pleural plaques prior 
to December 21, 2006.

3.  Entitlement to an increased initial evaluation in excess 
of 30 percent disabling for bilateral pleural plaques after 
December 21, 2006.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1956, and was awarded a Korean Service Medal with 3 
stars for his service in the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2005 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO), which granted service connection for 
bilateral pleural plaques, and assigned a 10 percent 
disability evaluation, effective October 5, 2004; and denied 
service connection for post-operative chronic bilateral 
ethmoid and maxillary sinusitis with bilateral nasal 
polyposis.  The veteran disagreed with such decisions and 
subsequently perfected appeals.

Thereafter, in a February 2007 rating decision, the RO 
assigned an increased evaluation of 30 percent disabling for 
the veteran's service-connected bilateral pleural plaques, 
effective December 21, 2006.  The veteran continued to 
disagree with such evaluation.  See VA Form-9, received March 
2007.  

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.   


FINDINGS OF FACT

1.  The veteran's service medical records contain no 
complaints, treatment, and diagnoses of any nasal disability, 
to include chronic bilateral ethmoid and maxillary sinusitis 
with bilateral nasal polyposis; and there is no objective 
evidence relating chronic bilateral ethmoid and maxillary 
sinusitis with bilateral nasal polyposis to his active 
service or any incident therein, or as a result of exposure 
to ionizing radiation during service.  

2.  Prior to December 21, 2006, the pulmonary function 
testing addressing the service-connected bilateral pleural 
plaques revealed forced vital capacity (FVC) to be 85 percent 
of predicted value.    

3.  Since December 21, 2006, the pulmonary function testing 
addressing the service-connected asbestosis revealed FVC to 
be 67.2 percent of predicted value, and the diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO) to be 72.8 percent of predicted value.


CONCLUSIONS OF LAW

1.  Post-operative chronic bilateral ethmoid and maxillary 
sinusitis with bilateral nasal polyposis was not incurred in 
or aggravated by active military service, or as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.311 (2008). 

2.  For the period prior to December 21, 2006, the criteria 
for an evaluation in excess of 10 percent for bilateral 
pleural plaques is not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.10, 4.96, 4.97, Diagnostic Code 
6833 (2008).

3.  For the period beginning on December 21, 2006, the 
criteria for an evaluation in excess of 30 percent for 
bilateral pleural plaques is not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.96, 4.97, 
Diagnostic Code 6833 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

A.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by November 2004 and 
March 2006 letters.  These letters fully addressed all three 
notice elements; informed the veteran of what evidence was 
required to substantiate her service connection claim, and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a March 2006 Dingess notice letter, the RO also advised 
the veteran as to how disability ratings and effective dates 
are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service personnel records and medical records, VA 
medical records, private treatment records, Internet articles 
and pictures regarding Operation Redwing, and the statements 
of the veteran and his representative.  The veteran was 
provided with a "Radiation Risk Activity Information Sheet" 
on August 2006 and February 2007.  He failed to respond.  As 
noted, per the veteran's hearing request (see March 2008 
letter), the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO in November 2008.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

B.  Legal Criteria and Analysis

General Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Furthermore, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran seeks service connection for a post-operative 
chronic bilateral ethmoid and maxillary sinusitis with 
bilateral nasal polyposis disability, which he maintains was 
incurred during active service.    

On review of the record, the Board finds that service 
connection for post-operative chronic bilateral ethmoid and 
maxillary sinusitis with bilateral nasal polyposis is not 
warranted.  

The veteran is currently diagnosed with chronic bilateral 
ethmoid and maxillary sinusitis with bilateral nasal 
polyposis.  See February 2002 Private Treatment Record, 
Shasta ENT Specialists, Redding Sinus Center; March 2002 
Operation Report.

However, the veteran's service medical records are negative 
for complaints, treatment, and diagnoses of any nasal 
disability, to include chronic bilateral ethmoid and 
maxillary sinusitis with bilateral nasal polyposis, in 
service.  In fact, the veteran's November 1956 Discharge 
Examination Report indicates that his head, nose, and sinuses 
were clinically normal.  

Post-service, the first indication of a nasal disability is 
reflected in a January 2002 Private Treatment Record from 
Shasta ENT Specialists, dated approximately forty-six years 
post-service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
 
There is also no evidence of a nexus between the veteran's 
chronic bilateral ethmoid and maxillary sinusitis with 
bilateral nasal polyposis and his service.  

Service Connection Due to Radiation Exposure

In the alternative, the veteran contends that his chronic 
bilateral ethmoid and maxillary sinusitis with bilateral 
nasal polyposis was incurred in service as a result of 
radiation exposure.  He contends that he was exposed to 
radiation during hydrogen bomb testing (Operation Redwing) 
while stationed on the USS Shelton near the Bikini Islands 
and Eniwetok.  See October 2005 Notice of Disagreement; 
February 2007 VA Form-9.  The veteran's DD214 indicates that 
his military occupational specialty was a boiler technician. 

Service connection for a disorder which is claimed to be due 
to radiation exposure during service can be established in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).  

First, there are certain types of cancer which will be 
presumptively service connected, if the cancer becomes 
manifest in a radiation-exposed veteran, as defined in 
paragraph (d)(3), provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(d)(1), (2).

As noted, the veteran claims service connection for and is 
currently diagnosed with chronic bilateral ethmoid and 
maxillary sinusitis with bilateral nasal polyposis.  See 
February 2002 Private Treatment Record, Shasta ENT 
Specialists, Redding Sinus Center; March 2002 Operation 
Report.  The evidence of record does not establish any 
complaints, treatment, or diagnoses of any type of cancer.  
Therefore, presumptive service connection under 38 C.F.R. 
§ 3.309(d)(1) does not apply. 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected when it is 
determined that : (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (ii) the veteran subsequently 
developed a radiogenic disease; and (iii) such diseases 
became manifest within the period specified in paragraph 
(b)(5) (other than leukemia, bone cancer, and subcapsular 
cataracts, the disease must become manifest 5 years or more 
after exposure); before its adjudication the claim will be 
referred to the Under Secretary of Benefits for further 
consideration in accordance with paragraph (c) of this 
section.  If any of the foregoing 3 requirements has not been 
met, it shall not be determined that a disease has resulted 
from exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b)(1)(iii).  "Radiogenic diseases" are 
defined as a disease that may be induced by ionizing 
radiation and includes leukemia, as well as listed forms of 
cancer and tumors.  38 C.F.R. § 3.311(b)(2).  The Under 
Secretary of Benefits shall review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  38 C.F.R. 
§ 3.311(c)-(e).  The Under Secretary for Benefits may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. § 3.311(c)(1). 

The veteran's service personnel records indicate that he 
participated in Operation Redwing, the Atomic test series at 
Bikini and Eniwetok, Marshall Islands, from April 1956 to 
July 1956 on board the USS Shelton.  See July 1956 
Administrative Remark.  The veteran's service medical records 
indicate that he was exposed to Gamma radiation during 
Operation Redwing in April 1956.  See April 1956 Record of 
Radiation Exposure to Ionizing Radiation.  However, the 
evidence of record does not indicate that the veteran 
developed any radiogenic disease as a result.  As noted, the 
veteran claims service connection for and is currently 
diagnosed with chronic bilateral ethmoid and maxillary 
sinusitis with bilateral nasal polyposis.  In light of the 
above, the Board finds that service connection is not 
warranted under 38 C.F.R. § 3.311(b).  

Third, service connection for disability claimed as due to 
exposure to ionizing radiation may also be granted under 
38 C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As previously discussed in the foregoing subsection, although 
the veteran has a current disability of chronic bilateral 
ethmoid and maxillary sinusitis with bilateral nasal 
polyposis which he claims is related to his radiation 
exposure in service, his service medical records are negative 
for complaints, treatment, and diagnoses of any disability as 
a result of radiation exposure, to include chronic bilateral 
ethmoid and maxillary sinusitis with bilateral nasal 
polyposis, in service.

There is also no evidence of a nexus between the veteran's 
chronic bilateral ethmoid and maxillary sinusitis with 
bilateral nasal polyposis and his in-service exposure to 
radiation.  

Conclusion

In sum, the veteran does not meet the requirements of 
38 C.F.R. § 3.309(d).  In addition, there is no objective 
evidence showing that the veteran's current chronic bilateral 
ethmoid and maxillary sinusitis with bilateral nasal 
polyposis disability is related to active service, to include 
under 38 C.F.R. § 3.311 and Combee.  34 F.3d 1039.  The Board 
concludes that such disability was not incurred or aggravated 
by active duty.

The Board finds the only evidence relating the veteran's 
chronic bilateral ethmoid and maxillary sinusitis with 
bilateral nasal polyposis to service is the veteran's own 
statements.  The Board notes that the veteran is competent to 
describe his nasal disability symptomatology.  See Layno, 6 
Vet. App. at 469.  However,  the veteran's opinion, as to a 
medical matter, is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Initial Evaluation Claim

A.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran's increased rating claim arises from his 
disagreement with the assignment of a 10 percent initial 
evaluation for his bilateral pleural plaques disability 
following the grant of service connection, and a subsequent 
increase of 30 percent disabling, effective December 21, 
2006.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the bilateral pleural plaques 
initial increased rating claim, and therefore appellate 
review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Quartuccio v. Principi, 16 Vet. App. 183; see also 38 C.F.R. 
§ 20.1102. 

B.  Legal Criteria and Analysis 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

The veteran's bilateral pleural plaques disability is 
evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  This Code provision concerns 
interstitial lung disease disorders.  

Under Diagnostic Code 6833, a 10 percent rating is assigned 
where pulmonary function testing reveals that FVC is 75 to 80 
percent of predicted value or where the DLCO (SB) is 66 to 80 
percent of predicted value.  A 30 percent rating is warranted 
where FVC is 65 to 74 percent of predicted value or; DLCO 
(SB) is 56 to 65 percent of predicted value.  A 60 percent 
rating is warranted for disability manifested by FVC of 50 to 
64 percent of predicted value; or DLCO (SB) of 40 to 55 
percent of predicted value; or a maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limitation).  A 
100 percent rating is warranted for disability manifested by 
an FVC less than 50 percent of predicted value; or DLCO (SB) 
less than 40 percent of predicted value; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or cor pulmonale or 
pulmonary hypertension; or requires outpatient oxygen 
therapy.

In this case, in a January 2005 rating decision, the veteran 
was granted service connection for bilateral pleural plaques.  
At that time, a 10 percent evaluation was assigned, effective 
from October 5, 2004 (the date of the claim), under 
Diagnostic Code 6833 (Asbestosis).  In February 2007, the RO 
increased the evaluation for bilateral pleural plaques from 
10 to 30 percent, effective December 21, 2006 (the date an 
increase in severity arose).  The veteran subsequently 
perfected an appeal of these decisions.

Prior to December 21, 2006

The pertinent medical evidence of record reveals that the 
veteran underwent a VA respiratory examination with pulmonary 
function testing at the Outpatient Clinic in Redding, 
California, on December 2004.  His FVC was found to be 85 
percent of predicted value.  No diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)) test or maximum exercise capacity test is of record.  
See December 2004 Respiratory Examination Report; December 
2004 Pulmonary Function Test Report.  The veteran underwent 
no other pulmonary function testing prior to December 21, 
2006.

The Board has reviewed the evidence of record, including 
private treatment records from MD Imaging in Redding, 
California, dated from February 2002 to July 2004.  However, 
these treatment records are negative for any evidence in 
support of an evaluation in excess of 10 percent disabling 
for the veteran's service-connected bilateral pleural plaques 
prior to December 21, 2006. 

Given that the December 2004 pulmonary function test results 
fall within the 10 percent schedular criteria under 
Diagnostic Code 6833, and that this is criteria to be 
considered for a higher evaluation, an evaluation in excess 
of 10 percent for service-connected bilateral pleural plaques 
is not warranted for this time period.  Overall, the evidence 
does not support an initial evaluation in excess of 10 
percent for the service-connected bilateral pleural plaques 
prior to December 21, 2006 and this claim must be denied.  
See 38 C.F.R. § 4.7, Diagnostic Code 6833.

Since October 4, 2006 

The medical evidence of record includes a November 2006 VA 
Respiratory Examination from the Outpatient Clinic in Redding 
and December 2006 Pulmonary Function Test Report.  The 
pulmonary function testing revealed FVC of 67.2 percent of 
predicted value, and a DLCO (SB) of 72.8 percent of predicted 
value.  This evidence supports a 30 percent evaluation, but 
no higher, for the veteran's service-connected bilateral 
pleural plaques disability. 

The veteran contends that the VA examiner's notation, upon 
physical examination of the veteran's lungs, of respirations 
at 18 per minute is indicative of a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limitation) to warrant a 60 percent evaluation.  See VA Form-
9, received March 2007.  However, this argument is without 
merit.  The veteran stated that he has shortness of breath 
with walking 10 feet, and he is able to complete one flight 
of stairs but pants afterwards.  Further, there is no 
indication by the VA examiner that a maximum exercise 
capacity test was conducted by the VA examiner.  The rating 
criteria for the respiratory system indicates that if a 
maximum exercise capacity test is not of record, the 
disability should be evaluated based on alternative criteria.  
See 38 C.F.R. § 4.96.  As noted, the veteran's FVC was found 
to be 72.8 percent of predicted value, and his DLCO (SB) was 
72.8 percent of predicted value, which fails to meet the 
criteria for an evaluation in excess of 30 percent disabling.  
The December 2004 VA Examiner also noted respirations at 18 
per minute upon physical examination of the lungs.  The 
veteran also stated that he has shortness of breath with 
walking 10 feet, and he is able to complete two flight of 
stairs.  See December 2004 VA Respiratory Examination Report.  
Further, there is no indication by the VA examiner that a 
maximum exercise capacity test was conducted by the VA 
examiner.           

At no time since the effective date of the 30 percent rating 
assignment (December 21, 2006) has the veteran's disability 
met or nearly approximated the criteria for a rating in 
excess of 30 percent.  The preponderance of the evidence is 
against an initial evaluation higher than 30 percent from 
December 21, 2006.  As the preponderance of the evidence is 
against the claim for an increased evaluation, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Conclusions

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected pleural disability has necessitated 
frequent periods of hospitalization.  While the appellant may 
assert that his disability has interfered with his 
employability, the evidence of record simply does not support 
a conclusion that any such impairment is beyond that already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for post-operative chronic 
bilateral ethmoid and maxillary sinusitis with bilateral 
nasal polyposis is denied.  

Entitlement to an increased initial evaluation in excess of 
10 percent disabling for bilateral pleural plaques prior to 
December 21, 2006, is denied.

Entitlement to an increased initial evaluation in excess of 
30 percent disabling for bilateral pleural plaques after 
December 21, 2006, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


